DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 18, beside the prior art cited in the Non-Final rejection mailed on 10/02/2020, none of the prior art on record teaches, suggest or renders obvious, either alone or in combination a vertical string of memory cells individually comprising a programmable charge storage transistor comprising a control gate and a charge storage structure, comprising: a channel pillar common to the upper and lower stacks extending through multiple of the vertically-alternating tiers in each of the upper and lower stacks and elevationally between the upper and lower stacks, tunnel insulator laterally between the channel pillar and the charge storage material; and an operable channel conductivity-enhancing dummy gate elevationally between the upper and lower stacks operably proximate the channel pillar, gate insulator laterally between the dummy gate and the channel pillar. However, Applicant has invoked 102(b)(2)(c) in view of the anticipatory prior art cited (see remarks, page 4/4).
Claims 19-23 are allowed because of their dependency to the base claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818